Exhibit 16 March 19, 2015 U.S. Securities and Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 Grant Thornton LLP 757 Third Avenue, 9th Floor New York, NY 10017 T 212.599.0100 F 212.370.4520 www.GrantThornton.com Re: Flushing Financial Corporation File No. 001-33013 Dear Sir or Madam: We have read Item 4.01 of Form 8-K/A of Flushing Financial Corporation dated February 27, 2015, and agree with the statements concerning our Firm contained therein. Very truly yours, /s/ GRANT THORNTON LLP Grant Thornton LLP U.S. member firm of Grant Thornton International Ltd
